Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 1 of 7



                           UNITED STATES DISTRICT CO URT
                           SO U TH ER N DISTR IC T O F FL O R ID A

                               CASE NO . 15-20169-CR-M ARTINEZ(s)


  U NITED STAT ES O F A M ER ICA
    .       .                  t


  VS.

  ANDREY SXNCHEZ KOZLOVSEJY,
        D efendant.
                                                               /

                                    FA C TUA L PR O FFER

  Had thiscaseproceeded to trial,theUnited Stateswould haveproven the follow ing factsbeyond

  areasonabledoubt:
                                                                   '
                           .

         On M arch 25, 2014,at approxim ately 9:45 a.m.,Cnmillo M ontalvan Cardoza,
                                                                                  : Alfredo

  Kindelan Hernandeà,Jean M arrero Lara,ReinaldoM afreroLara,Humberto ValdesGorlzalez,and

  others kidnapped 4çA .M .,''an Am erican citizen. The abduction Uccurred in the underground

  Parkinggarageofacommercialbuilding,locatedat269Tulllm in Cancun,M exico,whereA.M .'S
  fatherowned and operated atrévelagency. A.M .'Svehiclewasfollowed into theparking garage

  byawhitedhryslerminivan. AfterA.M .exitedhisvehicle,menjumped outofthevan,grabbed
  A.M .,draggedhim intotheminivan,bound hisfeetandhandstogether,and placed ahood ofsome

  sortoverA.M .'Shead. Security footage atthç building captured the white m inivan folloling

  A.M .'S vehicle into the garagù,while a red Nissan Tida blocked the entrance to the garage to

  prevent anyone from entering the garage dttring the kidnapping. A shorttim e later,the white

  mirlivan exitedthegarageand followed theredNissan optofview ofthecam era. A whiteNissqn

  Tida appeared to follow thewhitem inivan away f'
                                                 rom thegarage entrance.

         ThekidnappersdroveA .M .toahouse,wheretheyinstructedA.M .tocallhisfather,inform

                                                     oop - s -
                                                     ,
                                                             (b.
                                                               (                             j
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 2 of 7



  him thatA.M .had been taken,directhim to gohom eto waitfortheransom call,and directA.M .'S

  fatherto notcallthe.
                     police. Beginningatapproxim ately 2:40p.m .on M arch 25,2014,thefather

  received a series of ransom calls from a cellphone with a M iam iphone number. The caller

  demandedtwomillion dollarsf?rthereleaseofA.M . A.M .'Sfatheralso receivedransom calls
  and negotiationsfrom acellphonewith aM exican cellphonqnumber. A .M .'S fathernegotiated
                                                             'w
                                    .



  theransom downfrom twomillion dollarstoapproximately $70,000inU.S.dollarsandjewelry.
  InthelateeveninghoursonM arch26,2014,A.M .'Sfatherbroughttheransom moneyandjewelry
  to thePok-ta-pok bridge,wherehe.leftitforthe kidnappers. Atapproxim ately 11:00 p.m .Cancun

  tim e,A.M kwasreleased by thekidnappers.

          TV MexicanStateJuidicialPolicefortheStateofQuintanaRooAnti-KidnappingUnit
  (PGJE)andtheFederalBureauofInvestigationconductedajointinvestigation. Theinkestigation
  revealed thatasearly as Decem ber2013,Humberto ValdesGonzalez travelled to Cancun from

  M iamiIntem ationalAirport, Camillo M ontalvan Cardoza,Alfredo Kindelan Hernandez,and

  Jean M arrero Lara travelled to Cancun by crossing the M exican borderon footatLaredo,Texas,

  and then travellingto Cancun viarairin January and February20l4. Travelrecordsrevealedthat

  Reinaldo M arrero Lara flew to Cancun from FortLauderdale InternationalAirportin February
  2014.

          Theinvestigation f'
                            urtherrevealed thatthe men conducted surveillance ofA .M .'Sfather's

  residence in preparation for the kidnapping. A check of the security records at Residencia

  Cam pestre, the gated residential com m unity whçre A .M .'S father lived, revealed that V aldes

  Gonzalez,Jean M arrero Lara,and Cnm illo M ontalvan Cardozaw ere a11eithercaptured on security

  video visiting the comm unity,orlogged into the visitor's1og book as entering the comm unity.


                                                2
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 3 of 7



  One security guard also identified Jean M arrero Lara as one ofthe individuals in a carloitering

  and appearing to watch the frontgate ofResidencia Cam pestre. A check of the license plate

  numbers for those vehicles revealed that they had a11 been rented from Payless Rental Car

  Com pany in Cancun.

          Furtherinvestigation with Payless revealed thatValdes Gonzalez,Kindelan Hem andez,

  and M ontalvan Cardoza a1lrented multiple vehicles from Payless RentalCar,m ostly from the
      '
      p

  sam e em ployee. Rentalrecords also revealed thatM ontalvan Cardoza rented a red N issan Tida

  and a white Nissan Tida on M arch 19,2014. On thatsame day,Kindelan Hernandez rented a

  white Chrysler Town & Country m inivan. On M arch 25,2014,after A .M .was kidnapped,

  Kindelan Hernandezreturnedthem inivan andaskedforanew vehicle,com plainingofmechanical

  issues. The Payless associate would have testified thatan inspection of the vehicle revealed

  nothing wrongm echanically with thevehicle,however,them inivan now had tintedwindow s. A

  comparison ofthe m inivan in the security footage ofthe garage during the kidnapping revealed

  thatthe minivan appeared to be identicaltothe one thatKindelan Hernandez rented and returned

  on M arch 25,2014,includingthetintedwindowsand ahologram registration stickerprominently

  displayed on the upper partof the w indshield on the passenger side. A lso on M arch 25,2014,

  M ontalvan Cardozareturned thetwoNissan Tidasand asked foradifferentcar,alsocomplaining

  ofm echanicaldix culties. Again,there were no mechanicalissues discovered,and both Tidas

  appearedtobethesameasthosecapturedin thesecurityfootageofthegarageatthetim eofA.M .'S

  kidnapping.

          The Payless em ployee w ho rented the vehicles to Valdes G olzzalez,M ontalvan Cardoza,

  and Kindelan Hernandez would testify thathekad become friendly with the threemen while
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 4 of 7



  rentingthem vehicles. Theemployeewouldtestify thatthem en som etimesasked him notto enter

  theirnamesin the computer,ahd the Paylessçmployee >lso wasinvited to hang outwith themén

  andshow them nightclubs,strip clubs,andsometimeshelpthem obtainmarijuana. ThePayless
  employee also wasasked to purchase prepaid cellphonesforM ontalvan Cardoza and Kindelan

  Hemandez; ThePaytessemployeeidentifiedM ontalvan Cardoza,Kindelan Hernandez,Valdes
  Gonzalez,Jean M arrero Lara,and Reinaldo M arrero Lara.

         O n the m orning of M arch 27,2014,the m orning afterthe ransom w asdelivered and A .M .

  wasreleased,thePaylessem ployeewascontactedbyM ontalvan Cardoza. ThePaylessemployee

  m etwith M ontalvan Cardoza and Kindelan Hernandez,and they asked the Paylessem ployeeto

  helpthem wirem oney backtotheUnited States. Thetwo men claim ed theyhad soldaboatwhile

  inCancun,butthey did notwanttoreportthemoney whentheytravelledbacktotheUnited States.

  The m oney w ire servicesw ould not1etforeigners w ith Cuban passports w iretransferm oney,and

  they required theU .S.dollarsbe converted intopesos. ThePaylessem ployeethen spentthe day

  converting thöusands ofU .S.dollarjinto pesos and wiring the pesos to spouses,relatives,and

  girlfriends ofthe kidnappers. The Payless employee waslimited in the amounthe wasable to

  wire by thewire services,so thePaylessemployee enlisted the help hisfriend and hisstepfather

  to also assistin wiring m oneyto M iam i. Both thePaylessemployee'sfriend and stepfatherwere

  ableto identify M ontalvan CardozaandK indelan Hernandez.

         The Payless employee'stestimony was corroborated by security video taken atthe wire

  ttansferbusinessesin Cancun,w hich clearly show ed M ontalvan Cardoza and K indelan H ernandez

  standing in line with the Payless employee,his friend,and his stepfather,as wellas the wire

  transferservicesbusinessrecordsofthetransactions,security video in M iam ishowing thewives,
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 5 of 7



     relatives,and girlfriends receiving the m oney,and the wire service employees who identified

     M ontalvan Cardozaand Kindelan Hernandez.

            ThePaylessemployeelaterretumed M ontalvan Cardoza andKindelan t-lernandezto the
                                                                                        )s
     HotelSolym ar,where the m en were staying. The Payless employee spenttime with Reinaldo

     M arrero Lara on the nightofM arch 27,2014,and on M arch 28,201
                                                                   ,
                                                                     4,Reinaldo M arrero Lara

     retum ed arentalcarto the Paylessem ployeeapd gavethePaylessemployeethekey to the room

     atthe H otelSolym ar. Reinaldo M arrero Lara offered to letthePayless em ployeeuseit,sincethe

 .   m en had rented ittm tilthe end ofthe m onth. ThePGJE obtained a courtorderto search the room ,

     wherethey recovered W estem Union wiretransferreceipts,afolderthatA.M .'Sfatheridentified

     asholding the ransom jewelry,epvelopesthàtA.M .'S fatheridentified as holding thr ransom
     money,and a scrap ofpaperwith A.M .'Sfather'snameand phone numberon it. M ontalvan
     Cardoza,Kindelan Hernandez,ValdesGonzalez,Jean M airero Lara,and Reinaldo M arrero Lara

     were a1lidentifed by a HotelSolym arem ployee,who stated thatJean M arrero Lara,Reinaldo

     MarreroLara,KindelanHernandez,andMoqtalvanCardozarentedtheroom andthataljgourmeu
     stayedintheroom andwerevisitedfretuentlybyValdesGonzalez.
                                                         ''
                                                                                    j

            The investigation furtherrevealed thatthe M inm icellphone thatm ade the initialransom

     calls on M arch 25,2014,was purchased ata Radio Shack in Hialeah Gardens,M iam i-Dade

     Cotmty,by-luanPalm a. Phonerecordsrevealedthattheransom callsoccurred approxim atelyten

     m inutesafterthephone wasplzrchased. Phone recordsalsorevealedthata cellphone jubscribed

     to Juan Palm a had approxim ately tw enty-tw o contacts w ith a M exican cellphone ending in 6913

     on the date ofthe kidnapping,M arch 25,2014.

            In M érch 2015,Humberto ValdesGonzalez,Jean M arrero Lara,Reinaldo M arrero Lara,
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 6 of 7



  Alfredo Kindelan Hernandez,and Juan Palm awereallindiqted and arrested. Alltivrdefendants
  pled guilty. ValdesGonzalez,Jean M arrero Lara,Reinaldo M arrero Lara,and Alfredo Kindelan

  Hernandez agreed to cooperate with the govem ment and were debriefed. The cooperating

  defendantsstatedthatin earlyFebruary2014,AndreySanchez-Kozlovskiy andLeonelAlejandro
  Rnm irez had travelled to Cancun,M exico to participatein the kidnapping conspiracy. Sanchez-

  KozlovskiyandRam'irezparticipated inthekidnappingplotby assistinginconducting surveillance

  of the potentialtarget at both Residencia Cam péstre and the travel agency located on Tulum .

  Smwhez-Kozlovskiy and Rnm irez stayed in Cancun forapproxim at
                                                               ,el
                                                                 y tw o weeksbefore rem rning

  to M iam i. Sanchez-Kozlovskiy and Ram irez stayed in touch with Jean M arrero Lara and the

  kidnappersby cellphoneto discusstheplansand ransom demands.

         The evidence w ould have show n thatJean M arrero Lara m etw ith Palm aand othersasearly

  asD ecem ber2013 to discuss theirillegalventure in Cancun. Priorto the k'idnapping in M exico,

  Jean M arrero LarapurchasedaM exicanprepaidphonethatwasassignedthephonenumberending

  in 6913. Onthedayofthekidnapping,JeanM arrero LarausedtheM exican phonenumberending

  in 6913 to callPalm a and others to ask them to buy the M iam i'ransom cellphone. Jean M arrero

  Lara then asked Palm a and others to make ransom calls from the M iam iransom cellphone to

  A.M .'S father. Palma and othersm ade ransom callsto A.M .'S fatherusing the M iam iransom

  phone. Palmawasneverpaid anyransom m oney from thekidnapping.

         This testimony was corroborated by the flight records, which show ed that Sanchez-

  Kozlovskiy and R am irez travelled together on Am erican A irlines, Flight # 158, from M iam i

  lntem ationalA irportto Cancun A irporton February 9,2014,and retum ing to M iam iIntem ational

  Airporton February 22,2014,on Am erican AirlinesFlight# 158. Additionally,Ram irez used


                                                6
Case 1:15-cr-20169-JEM Document 235 Entered on FLSD Docket 09/18/2019 Page 7 of 7



  phonenumber(305)773-0438,andtollrecordsshowedninephonecallsbetweenRamirezandthe
  kidnappers,who wrre using theM exican cellphone çnding in 6913,on M arch 25,2014,between

  1:00PM and2:27PM . Duringthatsametime,Rnm irez'scellphonewasin contactwith Sanchez-

  Kozlovskiy'sphone,(786)218-6536,seventimes. Ramirez'scellphonewasalsoincontactwith
  Palma'scellphone atotaloffourtimesbetween 1:00PM and 2:27 PM on M arch 25,2014.

        Abditionally,Sanchez-Kozlovskiy took his phone to Cancun when he travelled with
  Ram irez in February 2014. The phone records forSanchez-K ozlovskiy's cellphone'show thathe

  wasin contactwith the M exican cellphone endxing in 6913 on February 19,2014. Both Sanchez-

  Kozlovskiy'scellphone and Ram irez's cellphone were alsd in contactw ith M exican cellphone

  ending in 6994,anotherM exican prepaid çellphoneused by the kidnapping gropp in Cancun,ofl

  M arch 21,2014,approxim ately four days priorto the kidnépping. N either Sanchez-K ozlovskiy

  norRam irezwerepaid any oftheransom money fortheirparticipatiop.

                                             ARIANA FAJARDO ORSHAN
                                             UN ITED STATES ATTORNEY
                                                      %

  Date:ç//s/ff                        By:
                                             BI
                                              RIAN D O BBIN S
                                                                           *




                                             ASSISTANTUYITED STATESATTORNEY

  Date: q q t                         By:
                                                                       .   KAT tF A    Wop )A6N
                                             A TTORN EY FOR D EFEN D A N T



  Date: ë q                            By:
                                             AN DREY S N CHEZ-KOZLOVSKIY
                                             D EFEN D AN T
